PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,644,130
Issue Date: 5 May 2020
Application No. 13/660,728
Filing or 371(c) Date: 25 Oct 2012
Attorney Docket No. TSM12-0798


:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the “request for duplicate letters patent” filed on October 5, 2020, requesting issuance of a duplicate Letters Patent for the above-identified patent.  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.182.

The file record discloses that application No. 13/660,728  matured into U.S. Patent No. 10,644,130 on May 5, 2020.  The electronic records further reveal that on that same date, the Patent Grant was mailed to the correspondence address of record at the time (a change of correspondence address was later received on June 30, 2020).  However, Petitioner requests a duplicate, asserting that the Letters Patent was not received.  

This petition pursuant to 37 C.F.R. § 1.182 is DISMISSED.

The required petition fee ($420.00) has not been received.  The undersigned has not located a general authorization to charge any required fee to a Deposit Account among the petition papers.  The undersigned called Petitioner on May 13, 2021 at 09:41 AM EST and left a voicemail message informing Petitioner of this required fee, and provided an opportunity to submit the same.  As of the submission of this decision on May 17, 2021 for mailing, USPTO records do not show that this fee has been received, and it does not appear that this call has been returned.

Without the required petition fee, this petition cannot be treated on the merits and must be dismissed.

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, the response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Any subsequent filing pertaining to this matter should indicate that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this patent, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to the address which appears on the petition.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the contrary.  Petitioner will not receive future correspondence related to this patent unless Change of Correspondence Address, Patent Form (PTO/SB/123) is submitted for the above-identified patent. For Petitioner’s convenience, a blank Change of Correspondence Address, Patent Form (PTO/SB/123), may be found at http://www.uspto.gov/web/forms/sb0123.pdf.

If appropriate, a change of fee address (form PTO/SB/47) and a request for customer number (form PTO/SB/125) should be filed in accordance with Manual of Patent Examining Procedure, section 2540.  

http://www.uspto.gov/web/forms/sb0047.pdf.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

cc:	Roger C. Knapp
Slater & Matsil, L.L.P.
17950 Preston Road
Suite 1000
Dallas,  TX   75252    



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).